


EXHIBIT 10.A


 


 
REGISTRATION RIGHTS AGREEMENT
 
dated as of
 
March 9, 2005
 
among
 
COLORADO INTERSTATE GAS COMPANY
 
and
 
CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE FIRST BOSTON LLC
BNP PARIBAS SECURITIES CORP.
FORTIS SECURITIES LLC
GREENWICH CAPITAL MARKETS, INC.
SCOTIA CAPITAL (USA) INC.


 


 


REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of March 9, 2005, by and among COLORADO INTERSTATE GAS COMPANY (the “Company”),
a corporation duly organized and existing under the laws of the State of
Delaware, and the several initial purchasers listed on Schedule I hereto, (the
“Initial Purchasers”).
 
This Agreement is made pursuant to the Purchase Agreement dated March 2, 2005,
by and among the Company and the Initial Purchasers (the “Purchase Agreement”),
which provides for the sale by the Company to the Initial Purchasers of
$200,000,000 principal amount of its 5.95% Senior Notes due 2015 (the
“Securities”). The Securities are to be issued pursuant to the provisions of an
Indenture dated as of June 27, 1997, as supplemented by the Second Supplemental
Indenture dated as of March 9, 2005 (as further amended, supplemented or
otherwise modified from time to time, the “Indenture”) by and among the Company
and The Bank of New York Trust Company, N.A., a national banking association, as
trustee (the “Trustee”).
 
In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company has agreed to provide to each Initial Purchaser and its direct and
indirect transferees the registration rights with respect to the Securities set
forth in this Agreement. The execution of this Agreement is a condition to the
closing under the Purchase Agreement.
 
In consideration of the foregoing, the parties hereto agree as follows:
 
1.   Definitions.
 
As used in this Agreement, the following capitalized defined terms shall have
the following meanings:
 
“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) under the
1934 Act.
 
“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.
 
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
 
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).
 
“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for all Securities that are Registrable Securities pursuant to
Section 2(a) hereof.
 
“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.
 
“Exchange Offer Registration Statement” shall mean a registration statement on
Form S-4 (or, if applicable, on another appropriate form) relating to an
offering of Exchange Securities pursuant to an Exchange Offer and all amendments
and supplements to such registration statement, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
 
“Exchange Securities” shall mean any securities issued by the Company to be
offered to Holders in exchange for Securities (pursuant to the Exchange Offer or
otherwise) pursuant to an Exchange Offer Registration Statement containing terms
identical in all material respects to the Securities for which they are
exchanged (except that (i) interest thereon shall accrue from the last date on
which interest was paid on the Securities or, if no such interest has been paid,
from the date of issuance of the Securities, (ii) the Exchange Securities will
not contain the legend appearing on the face of the Securities in the form
recited in the Indenture and will not contain terms with respect to transfer
restrictions and (iii) the Exchange Securities will not contain terms with
respect to the payment of liquidated damages.
 
“Holder” shall mean each Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture; provided that for purposes of Sections 4 and 5 of this
Agreement, the term “Holder” shall include Participating Broker-Dealers (as
defined in Section 4(a)).
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Indenture” shall have the meaning set forth in the preamble.
 
“Initial Purchasers” shall have the meaning set forth in the preamble.
 
“Liquidated Damages” shall have the meaning set forth in Section 2(e).
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that, for
purposes of Section 6(b), whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or any of its affiliates (as such
term is defined in Rule 405 under the 1933 Act) (other than the Initial
Purchasers or subsequent Holders of Registrable Securities if such subsequent
Holders are deemed to be such affiliates solely by reason of their holding of
such Registrable Securities) shall not be considered outstanding and shall not
be counted in determining whether such consent or approval was given by the
Holders of such required percentage or amount.
 
“Participant” shall have the meaning set forth in Section 5(a).
 
“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.
 
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble.
 
“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and such Securities shall have been exchanged for Exchange
Securities pursuant to an Exchange Offer Registration Statement or disposed of
pursuant to a Shelf Registration Statement, as applicable, (ii) such Securities
have been sold to the public pursuant to Rule 144 under the 1933 Act or are
saleable pursuant to Rule 144(k)(or any similar provision then in force, but not
Rule 144A) under the 1933 Act or (iii) such Securities shall have ceased to be
outstanding.
 
“Registration Default” shall have the meaning set forth in Section 2(e).
 
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc. registration and filing fees, (ii) all fees and expenses incurred
in connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities), (iii) all expenses of any Person in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and, in the case of a Shelf Registration Statement,
the reasonable fees and disbursements of one counsel for the Holders (which
counsel shall be selected by the Majority Holders and which counsel may also be
counsel for the Initial Purchasers) and (viii) the fees and disbursements of the
independent public accountants of the Company, including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance, but excluding fees of counsel to the Underwriters
(other than the fees and expenses set forth in clause (ii) above) and the
Holders and underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder.
 
“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Securities or the Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities” shall have the meaning set forth in the preamble.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities (but no other securities unless
approved by the Holders of a majority of the aggregate principal amount of
outstanding Registrable Securities that are covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the 1933 Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“TIA” shall have the meaning set forth in Section 3(1) hereof.
 
“Trustee” shall have the meaning set forth in the preamble.
 
“Underwriter” shall have the meaning set forth in Section 3 hereof.
 
“Underwritten Registration or Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.
 
2.   Registration under the 1933 Act.
 
(a)   To the extent not prohibited by any applicable law or applicable
interpretation of the staff of the SEC, the Company shall (1) cause to be filed
an Exchange Offer Registration Statement within 120 days following the Closing
Date covering the offer by the Company to the Holders to exchange all of the
Registrable Securities for an equal aggregate principal amount of Exchange
Securities and (2) use its reasonable best efforts to cause such Exchange Offer
Registration Statement to become effective within 210 days following the Closing
Date. The Company shall use its reasonable best efforts to have the Exchange
Offer Registration Statement remain effective until the closing of the Exchange
Offer. The Company shall commence the Exchange Offer promptly after the Exchange
Offer Registration Statement has been declared effective by the SEC and use its
reasonable best efforts to have the Exchange Offer consummated not later than 30
Business Days after such effective date. The Company shall commence the Exchange
Offer by mailing the related exchange offer Prospectus and accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law:
 
(i)    that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered will be accepted for exchange;
 
(ii)    the dates of acceptance for exchange (which shall be a period of at
least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);
 
(iii)    that any Registrable Security not tendered will remain outstanding and
continue to accrue interest, but will not retain any rights under this
Agreement;
 
(iv)    that Holders electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to surrender such Registrable Security,
together with the enclosed letters of transmittal, to the institution and at the
address specified in the notice prior to the close of business on the last
Exchange Date; and
 
(v)    that Holders will be entitled to withdraw their election, not later than
the close of business on the last Exchange Date, by sending to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing his election to have such Registrable Securities exchanged.
 
As soon as practicable after the last Exchange Date, the Company shall:
 
(A)  accept for exchange Registrable Securities or portions thereof tendered and
not validly withdrawn pursuant to the Exchange Offer; and
 
(B)  deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and mail to
each Holder, an Exchange Security equal in aggregate principal amount to the
aggregate principal amount of the Registrable Securities surrendered by such
Holder.
 
The Company shall use its reasonable best efforts to complete the Exchange Offer
as provided above and shall comply with the applicable requirements of the 1933
Act, the 1934 Act and other applicable laws and regulations in connection with
the Exchange Offer. The Exchange Offer shall not be subject to any conditions,
other than that the Exchange Offer does not violate applicable law or any
applicable interpretation of the staff of the SEC. The Company shall inform the
Initial Purchasers of the names and addresses of the Holders to whom the
Exchange Offer is made, and the Initial Purchasers shall have the right, subject
to applicable law, to contact such Holders and otherwise facilitate the tender
of Registrable Securities in the Exchange Offer.
 
If, during the period the Exchange Offer Registration Statement is effective, an
event occurs which makes any statement made in such Exchange Offer Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Exchange Offer Registration Statement
in order to make the statements therein not misleading or in such Prospectus in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the Company shall use its reasonable best
efforts to prepare and file with the SEC a supplement or post-effective
amendment to the Exchange Offer Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The Company agrees to notify the Holders to suspend the exchange of the
Registrable Securities as promptly as practicable after the occurrence of such
an event, and the Holders hereby agree to suspend such exchange until the
Company has amended or supplemented the Prospectus to correct such misstatement
or omission.
 
(b)  If (i) the Company determines that the Exchange Offer Registration provided
for in Section 2(a) above is not available or may not be consummated as soon as
practicable after the last Exchange Date because it would violate applicable law
or the applicable interpretations of the staff of the SEC, (ii) the Exchange
Offer is not for any other reason consummated within 260 days following the
Closing Date or (iii) in the written opinion of counsel for the Holders a Shelf
Registration Statement must be filed and a Prospectus must be delivered by any
Holder in connection with any reoffering or resale of Registrable Securities,
the Company shall (x) file with the SEC within 75 days following such
determination, date or notice of such opinion of counsel is given to the Company
a Shelf Registration Statement providing for the resale by the Holders (other
than those who fail to comply with the paragraph immediately following clause
(p) of Section 3) of all of their Registrable Securities and (y) use its
reasonable best efforts to cause such Shelf Registration Statement to become
effective within 60 days of the filing of such Shelf Registration Statement. If
the Company is required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (iii) of the preceding sentence, the
Company shall use its reasonable best efforts to file and have declared
effective by the SEC both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to reoffers and resales of
Registrable Securities held by the Holders who must deliver the related
Prospectus. The Company agrees to use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective until the expiration of the
period referred to in Rule 144(k) of the 1933 Act with respect to the
Registrable Securities or such shorter period that will terminate when all of
the Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement or cease to be Registrable
Securities within the meaning of this Agreement. The Company further agrees to
supplement or amend the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the 1933 Act or by any other
rules and regulations thereunder for shelf registration or if reasonably
requested by a Holder with respect to information relating to such Holder, and
to use its reasonable best efforts to cause any such amendment to become
effective and such Shelf Registration Statement to become usable as soon as
thereafter practicable. The Company agrees to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.
 
(c)  The Company shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) or Section 2(b). Each Holder shall pay all
underwriting discounts, if any, and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to a Shelf Registration Statement.
 
(d)  An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have become effective during the period of such
interference until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume.
 
(e)  The Company and the Initial Purchasers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations under Section 2(a) or
Section 2(b) hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company agrees that if:
 
(i)    the Exchange Offer Registration Statement is not filed with the SEC on or
prior to the 120th day following the Closing Date,
 
(ii)    the Exchange Offer Registration Statement is not declared effective on
or prior to the 210th day following the Closing Date,
 
(iii)    the Exchange Offer is not completed on or prior to the 260th day
following the Closing Date, or
 
(iv)    the Shelf Registration Statement is required to be filed but is not
filed or declared effective within the time period set forth herein or is
declared effective but thereafter ceases to be effective or usable prior to the
expiration of the period referred to in Rule 144(k) with respect to the
Registrable Securities other than after the Registrable Securities have been
disposed of under the Shelf Registration Statement or cease to be Registrable
Securities, without being succeeded within two Business Days by a post-effective
amendment which cures the failure and that is itself immediately declared
effective,
 
(each such event referred to in clauses (i) through (iv) a “Registration
Default”), liquidated damages (“Liquidated Damages”) will accrue on the affected
Registrable Securities and the affected Exchange Securities, as applicable. The
rate of Liquidated Damages will be 0.25% per annum of the principal amount of
Registrable Securities held by such Holder for the first 90-day period
immediately following the occurrence of a Registration Default, increasing by
0.25% per annum with respect to each subsequent 90-day period, up to a maximum
of 1.00% per annum, from and including the date on which any such Registration
Default shall occur to, but excluding, the earlier of (1) the date on which all
Registration Defaults have been cured or (2) the date on which all the
Registrable Securities and Exchange Securities otherwise become freely
transferable by Holders other than affiliates of the Company without further
registration under the 1933 Act.
 
Notwithstanding the foregoing, (1) the amount of Liquidated Damages payable
shall not increase because more than one Registration Default has occurred and
is pending and (2) a Holder of Registrable Securities or Exchange Securities who
is not entitled to the benefits of the Shelf Registration Statement (i.e., such
Holder has not elected to including information) shall not be entitled to
Liquidated Damages with respect to a Registration Default that pertains to the
Shelf Registration Statement.
 
(f)  The Company shall notify the Trustee within one Business Day after each
date on which an event occurs in respect of which Liquidated Damages are
required to be paid. Any amounts of Liquidated Damages due pursuant to this
Section 2 will be payable in addition to any other interest payable from time to
time with respect to the Registrable Securities in cash semi-annually on the
interest payment dates specified in the Indenture (to the holders of record as
specified in the Indenture), commencing with the first such interest payment
date occurring after any such Liquidated Damages commence to accrue. The amount
of Liquidated Damages will be determined in a manner consistent with the
calculation of interest under the Indenture.
 
(g)  Without limiting the remedies available to the Holders, the Company
acknowledges that any failure by the Company to comply with its obligations
under Section 2(a) and Section 2(b) hereof may result in material irreparable
injury to the Holders for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of any such failure, the Initial Purchasers or any Holder may obtain such
relief as may be required to specifically enforce the Company’s obligations
under Section 2(a) and Section 2(b) hereof.
 
3.   Registration Procedures.
 
In connection with the obligations of the Company with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Company shall as expeditiously as possible (provided, however, that the Company
shall not be required to take actions more promptly than required by Sections
2(a) and 2(b)):
 
(a)   prepare and file with the SEC a Registration Statement on the appropriate
form under the 1933 Act, which form shall (x) be selected by the Company, (y) in
the case of a Shelf Registration, be available for the sale of the Registrable
Securities by the selling Holders thereof and (z) comply as to form in all
material respects with the applicable requirements of the 1933 Act and rules and
regulations promulgated thereunder and include all financial statements required
by the SEC to be filed therewith, and use reasonable best efforts to cause such
Registration Statement to become effective and remain effective in accordance
with Section 2 hereof;
 
(b)   prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period and cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the 1933 Act; and keep each
Prospectus current during the period described under Section 4(3) and Rule 174
under the 1933 Act that is applicable to transactions by brokers or dealers with
respect to the Registrable Securities or Exchange Securities;
 
(c)   in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers and to counsel for the Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus and any amendment or supplement thereto and such other
documents as such Holder or Underwriter may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Securities;
and, subject to Section 3(i), the Company consents to the use of such Prospectus
and any amendment or supplement thereto in accordance with applicable law by
each of the selling Holders of Registrable Securities and any such Underwriters
in connection with the offering and sale of the Registrable Securities covered
by and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;
 
(d)    use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement is declared effective by the SEC, and to cooperate with
such Holders in connection with any filings required to be made with the
National Association of Securities Dealers, Inc. and do any and all other acts
and things which may be reasonably necessary or advisable to enable such Holder
to consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (i) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (ii) file any general consent to service of process or (iii)
subject itself to taxation in any such jurisdiction if it is not so subject;
 
(e)   in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for the Holders and counsel for the Initial Purchasers (or,
if applicable, separate counsel for the Holders) promptly and, if requested by
any such Holder or counsel, confirm such advice in writing, (i) when a
Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, (ii) of any request by
the SEC or any state securities authority for amendments and supplements to a
Registration Statement and Prospectus or for additional information after the
Registration Statement has become effective, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Securities covered thereby, the representations and
warranties of the Company contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct in all material respects or if the Company receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (v) of the happening of any event during the period
a Shelf Registration Statement is effective which makes any statement made in
such Shelf Registration Statement or the related Prospectus untrue in any
material respect or which requires the making of any changes in such
Registration Statement in order to make the statements therein not misleading or
in such Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (vi) of any
determination by the Company that a post-effective amendment to a Registration
Statement would be appropriate;
 
(f)   use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;
 
(g)   in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested in
writing);
 
(h)   in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends (unless required by applicable securities laws) and enable
such Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
may reasonably request at least two Business Days prior to the closing of any
sale of Registrable Securities;
 
(i)   in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use its reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Company agrees to notify the
Holders to suspend use of the Prospectus as promptly as practicable after the
occurrence of such an event, and the Holders hereby agree to suspend use of the
Prospectus until the Company has amended or supplemented the Prospectus to
correct such misstatement or omission and has furnished copies of the amended or
supplemented Prospectus to the Holders or until the Company notifies the Holders
that the sale of the Registrable Securities may be resumed;
 
(j)   a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus, or any document which is to be incorporated by reference into a
Registration Statement or Prospectus after the initial filing of a Registration
Statement, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, the Holders and
their counsel) and make such of the representatives of the Company as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Holders or their counsel) available
for discussion of such document, and shall not at any time file or make any
amendment to the Shelf Registration Statement, any Prospectus or any amendment
of or supplement to a Shelf Registration Statement or a Prospectus or any
document which is to be incorporated by reference into a Registration Statement
or a Prospectus, of which the Initial Purchasers and their counsel (and, in the
case of a Shelf Registration Statement, the Holders or their counsel) shall not
have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Holders or their counsel) shall reasonably object;
 
(k)   obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of the
applicable Registration Statement;
 
(l)   cause the Indenture to be qualified under the Trust Indenture Act of 1939,
as amended (the “TIA”), in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be, and cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use commercially reasonable best efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;
 
(m)   in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities, any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys and accountants designated by the Holders, at reasonable times and
in a reasonable manner, all relevant financial and other records, pertinent
documents and properties of the Company, and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representative, Underwriter, attorney or accountant in
connection with a Shelf Registration Statement, in each case that would
customarily be reviewed or examined in connection with “due diligence” review of
the Company;
 
(n)   use its reasonable best efforts to cause the Exchange Securities to
continue to be rated by two nationally recognized statistical rating
organizations (as such term is defined in Rule 436(g)(2) under the 1933 Act), if
the Registrable Securities have been rated prior to the initial sale of such
Registrable Securities;
 
(o)   if reasonably requested by any Holder of Registrable Securities covered by
a Registration Statement, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such filing; and
 
(p)   in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
reasonably requested by the Holders of a majority of the Registrable Securities
being sold thereunder) in order to expedite or facilitate the disposition of
such Registrable Securities thereunder including, but not limited to, pursuant
to an Underwritten Offering and in such connection, (i) to the extent possible,
make such representations and warranties to the Holders and any Underwriters of
such Registrable Securities with respect to the business of the Company and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Company (which counsel and opinions, in form, scope
and substance, shall be reasonably satisfactory to the Holders of a majority in
principal amount of the Registrable Securities being sold under such Shelf
Registration Statement, such Underwriters and their respective counsel)
addressed to each selling Holder and Underwriter of Registrable Securities,
covering the matters customarily covered in opinions requested in underwritten
offerings, (iii) obtain “cold comfort” letters from the independent certified
public accountants of the Company (and, if necessary, any other certified public
accountant of any subsidiary of the Company, or of any business acquired by the
Company for which financial statements and financial data are or are required to
be included in the Registration Statement) addressed to each selling Holder and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings, and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold under such Shelf
Registration Statement or by the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company made pursuant to clause (i) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement.
 
In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing. No Holder of Registrable Securities may include its Registrable
Securities in such Shelf Registration Statement unless and until such Holder
furnishes such information to the Company. Each Holder including Registrable
Securities in a Shelf Registration Statement shall agree to furnish promptly to
the Company all information regarding such Holder and the proposed distribution
by such Holder of such Registrable Securities required to make the information
previously furnished to the Company by such Holder not materially misleading.
 
In connection with an Exchange Offer Registration, each Holder exchanging
Securities for Exchange Securities shall be required to represent that (i) the
Exchange Securities are being obtained in the ordinary course of business of the
Person receiving such Exchange Securities, whether or not such Person is a
Holder, (ii) neither such Holder nor any such other Person has an arrangement or
understanding with any Person to participate in the distribution of Securities
or Exchange Securities, (iii) other than as set forth in Section 4, if the
Holder is not a broker-dealer, or is a broker-dealer but will not receive
Exchange Securities for its own account in exchange for Securities, neither the
Holder nor any such other Person is engaged in or intends to participate in a
distribution of the Exchange Securities and (iv) neither the Holder nor any such
other Person is an “affiliate” of the Company within the meaning of Rule 405
under the 1933 Act or, if such Person is an “affiliate,” that such Holder will
comply with the registration and prospectus delivery requirements of the 1933
Act to the extent applicable.
 
In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(e)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof, and, if so directed by the Company, such
Holder will destroy or deliver to the Company (at its expense) all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.
 
If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions. The Company may give such
notice so long as there are no more than 90 days during any 365 day period in
which such suspensions are in effect.
 
The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering, provided that such Underwriters shall be reasonably
acceptable to the Company.
 
4.   Participation of Broker-Dealers in Exchange Offer.
 
(a)   The parties hereto understand that the staff of the SEC has taken the
position that any broker-dealer that receives Exchange Securities for its own
account in the Exchange Offer in exchange for Securities that were acquired by
such broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”), may be deemed to be an “underwriter” within the
meaning of the 1933 Act and must deliver a prospectus meeting the requirements
of the 1933 Act in connection with any resale of such Exchange Securities.
 
The Company understands that it is currently the staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.
 
(b)   In light of the above, notwithstanding the other provisions of this
Agreement, the Company agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by the Initial Purchasers or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided that:
 
(i)    the Company shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i), for a period exceeding 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement) and Participating Broker-Dealers shall
not be authorized by the Company to deliver and shall not deliver such
Prospectus after such period in connection with the resales contemplated by this
Section 4; and
 
(ii)    the application of the Shelf Registration procedures set forth in
Section 3 of this Agreement to an Exchange Offer Registration, to the extent not
required by the positions of the staff of the SEC or the 1933 Act and the rules
and regulations thereunder, will be in conformity with the reasonable request in
writing to the Company by the Initial Purchasers or with the reasonable request
in writing to the Company by one or more broker-dealers who certify to the
Initial Purchasers and the Company in writing that they anticipate that they
will be Participating Broker-Dealers; and provided further that, in connection
with such application of the Shelf Registration procedures set forth in Section
3 to an Exchange Offer Registration, the Company shall be obligated (x) to deal
only with one entity representing the Participating Broker-Dealers, which shall
be Citigroup Global Markets Inc. unless it elects not to act as such
representative, (y) to pay the fees and expenses of only one counsel
representing the Participating Broker-Dealers, which shall be counsel to the
Initial Purchasers unless such counsel elects not to so act and (z) to cause to
be delivered only one, if any, “cold comfort” letter with respect to the
Prospectus in the form existing on the last Exchange Date and with respect to
each subsequent amendment or supplement, if any, effected during the period
specified in clause (i) above.
 
(c)  The Initial Purchasers shall have no liability to the Company, other than
as Holders in accordance with the terms hereof, or to any other Holder with
respect to any request that they may make pursuant to Section 4(b) above.
 
5.   Indemnification and Contribution.
 
(a)   The Company agrees to indemnify and hold harmless the Initial Purchasers,
each Holder and each Person, if any, who controls the Initial Purchasers or any
Holder within the meaning of either Section 15 of the 1933 Act or Section 20 of
the 1934 Act, or is under common control with, or is controlled by, the Initial
Purchasers or any Holder (each, a “Participant”), from and against all losses,
claims, damages and liabilities (including, without limitation, any legal fees
or other expenses reasonably incurred by a Participant in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) pursuant to which Exchange
Securities or Registrable Securities were registered under the 1933 Act,
including all documents incorporated therein by reference, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) forming a part of such
Registration Statement, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except insofar
as such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon and in
conformity with information relating to the Initial Purchasers or any Holder
furnished to the Company in writing by the Initial Purchasers or any selling
Holder expressly for use therein; provided that the foregoing indemnity with
respect to any Prospectus shall not inure to the benefit of any Holder from whom
the Person asserting any such losses, claims, damages or liabilities purchased
Securities, or any Person controlling such Holder, if a copy of the final
Prospectus (as then amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) was not sent by, or delivered on behalf
of, such Holder to such Person at or prior to the written confirmation of the
sale of the Securities to such Person, if the final Prospectus (as so amended or
supplemented) would have cured the defect giving rise to such loss, claim,
damage or liability. In connection with any Underwritten Offering permitted by
Section 3, the Company will also enter into an underwriting agreement pursuant
to which the Company will agree to indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
such Underwritten Offering, their officers and directors and each Person who
controls such Persons (within the meaning of either Section 15 of the 1933 Act
or Section 20 of the 1934 Act) to the same extent as provided above with respect
to the indemnification of the Holders, if requested in connection with any
Registration Statement for such Underwritten Offering.
 
(b)   Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Initial Purchasers and the other selling Holders, and
each of their respective directors and officers who sign the Registration
Statement and each Person, if any, who controls the Company, the Initial
Purchasers and any other selling Holder within the meaning of either Section 15
of the 1933 Act or Section 20 of the 1934 Act to the same extent as the
foregoing indemnity from the Company to the Initial Purchasers and the Holders
pursuant to Section 5(a), but only with reference to information relating to
such Holder furnished to the Company in writing by such Holder expressly for use
in any Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto).
 
(c)   In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing, but the failure
to so promptly notify the Indemnifying Party shall not negate the obligation to
so indemnify such Indemnified Party unless the Indemnifying Party is materially
prejudiced by such delay, and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and, in the opinion of counsel to the Indemnifying
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (a) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Initial Purchasers and all Persons, if any, who control the Initial
Purchasers within the meaning of either Section 15 of the 1933 Act or Section 20
of the 1934 Act, (b) the fees and expenses of more than one separate firm (in
addition to any local counsel) for the Company, its directors, its officers who
sign the Registration Statement and each Person, if any, who controls the
Company within the meaning of either such Section and (c) the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Holders and all Persons, if any, who control any Holders within the meaning of
either such Section, and that all such fees and expenses shall be reimbursed as
they are incurred. In such case involving the Initial Purchasers and Persons who
control the Initial Purchasers, such firm shall be designated in writing by the
Initial Purchasers. In such case involving the Holders and such Persons who
control Holders, such firm shall be designated in writing by the Majority
Holders. In all other cases, such firm shall be designated by the Company. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent but, if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which such Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding.
 
(d)   If the indemnification provided for in paragraph (a) or paragraph (b) of
this Section 5 is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities, then each Indemnifying Party
under such paragraph, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party or parties
on the one hand and of the Indemnified Party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Holders shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Holders’
respective obligations to contribute pursuant to this Section 5(d) are several
in proportion to the respective principal amount of Registrable Securities of
the applicable Holder that were registered pursuant to a Registration Statement.
 
(e)   The Company and each Holder agree that it would not be just or equitable
if contribution pursuant to Section 5(d) above were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 5(d) above. The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages
and liabilities referred to in Section 5(d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 5, no Holder shall be required to indemnify or contribute any amount in
excess of the amount by which the total price at which Registrable Securities
were sold by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 5 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.
 
The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, any Holder or any Person controlling the Initial Purchasers or any
Holder, or by or on behalf of the Company, its officers or directors or any
Person controlling the Company, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.
 
6.   Miscellaneous.
 
(a)   No Inconsistent Agreements. The Company has not entered into, and on or
after the date of this Agreement will not enter into, any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company=s other
issued and outstanding securities under any such agreements.
 
(b)   Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided, however, that no amendment, modification, supplement, waiver or
consent to any departure from the provisions of Section 5 hereof or this
paragraph (b) shall be effective as against any Holder of Registrable Securities
unless consented to in writing by such Holder.
 
(c)   Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; and (ii) if to the Company, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c).
 
All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage pre-paid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
 
(d)   Successors and Assigns. This Agreement shall inure to the benefit of, and
be binding upon, the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders of Registrable Securities; provided that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Securities and the Purchase
Agreement. If any transferee of any Holder shall acquire Registrable Securities,
in any manner, whether by operation of law or otherwise, such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such Person shall be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement and such Person shall be entitled to receive the
benefits hereof. The Initial Purchasers shall have no liability or obligation to
the Company with respect to any failure by a Holder to comply with, or any
breach by any other Holder of, any of the obligations of such Holder under this
Agreement.
 
(e)   Purchases and Sales of Securities. The Company shall not, and shall use
its reasonable best efforts to cause its affiliates (as defined in Rule 405
under the 1933 Act) not to, purchase and then resell or otherwise transfer any
Securities.
 
(f)   Third Party Beneficiary. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, shall be bound by all of the terms and
provisions of this Agreement and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of Holders hereunder.
 
(g)   Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(h)   Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(i)   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(j)   Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 


 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 

 
COLORADO INTERSTATE GAS COMPANY
 
By: /s/ Greg G. Gruber
Name: Greg G. Gruber
Title: Senior Vice President, Chief Financial Officer and Treasurer
 







 
 
Confirmed and accepted as of the date first above written:
 
Citigroup Global Markets Inc.
Credit Suisse First Boston LLC
BNP Paribas Securities Corp. Fortis Securities LLC
Greenwich Capital Markets, Inc. Scotia Capital (USA) Inc.
 
 
 
By: Citigroup Global Markets Inc.
 
By: /s/ Sean Dolan
Name: Sean Dolan
Title:: Vice President
 
 



 






--------------------------------------------------------------------------------




SCHEDULE I
 
Initial Purchasers
 
Citigroup Global Markets Inc.
Credit Suisse First Boston LLC
BNP Paribas Securities Corp.
Fortis Securities LLC
Greenwich Capital Markets, Inc
Scotia Capital (USA) Inc.
 


